—Determination of respondent Commissioner, dated July 5, 2000, finding petitioner guilty of patient abuse and neglect and imposing a penalty of $1,000, unanimously confirmed, the petition denied and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, Bronx County [Janice Bowman, J.], entered June 4, 2001), dismissed, without costs.
Substantial evidence (see People ex rel. Vega v Smith, 66 NY2d 130, 139-140), including the testimony of petitioner and several other witnesses, supports the Commissioner’s findings that petitioner neglected and abused a nursing home resident by pulling her backward down a long corridor in a geriatric chair, against the nursing facility’s policy, wedging the resident’s chair between a door and a stairwell, grabbing the resident’s arm and threatening to break it, and, in fact, causing injury to the resident. Petitioner’s bare claims of bias on the part of the departmental investigator and Administrative Law Judge furnish no basis to disturb the challenged determination (see Matter of Warder v Board of Regents of Univ. of State of N.Y., 53 NY2d 186, 197). We have reviewed petitioner’s remaining arguments and find them unavailing. Concur — Williams, P.J., Andrias, Buckley, Lerner and Gonzalez, JJ.